MEMORANDUM OPINION
No. 04-03-00078-CV
IN RE REDMAN HOMES, INC.
Original Mandamus Proceeding
Arising from the 229th Judicial District Court, Duval County, Texas
Trial Court No. DC-02-83
Honorable Alex W. Gabert, Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	February 5, 2003
PETITION FOR WRIT OF MANDAMUS DENIED
	On January 29, 2003, relator filed a petition for writ of mandamus.  This court has determined
that the relator is not entitled to the relief sought.  Therefore, the petition is DENIED.  Tex. R. App.
P. 52.8(a).
							PER CURIAM
Publish